 
SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT ("Amendment"), dated as of
October 31, 2011, amends and supplements that certain Loan and Security
Agreement dated as of January 2, 2008, as amended to date (as so amended, the
"Loan Agreement"), between JEFFERSON ELECTRIC, INC., a Delaware corporation
("Borrower"), and JOHNSON BANK ("Bank").
 
RECITALS
 
Borrower and Bank desire to amend and supplement the Loan Agreement as provided
below.
 
AGREEMENTS
 
In consideration of the promises and agreements set forth in the Loan Agreement,
as amended hereby, the parties agree as follows:
 
1.           Definitions and References.  Capitalized terms not otherwise
defined herein have the meanings assigned in the Loan Agreement.  All references
to the Loan Agreement contained in the Loan Documents shall, upon fulfillment of
the conditions specified in Section 3 below, mean the Loan Agreement as amended
by this Amendment.
 
2.           Amendments to Loan Agreement.  The Loan Agreement is amended as
follows:
 
(a)           The following defined term is added to Article I of the Loan
Agreement to appear in proper alphabetical order therein:
 
"Seventh Amendment" means the Seventh Amendment to this Loan Agreement dated as
of October 31, 2011 between Borrower and Bank.
 
(b)           The defined term "Guarantor" in Article I of the Loan Agreement is
amended in its entirety to read as follows:
 
"Guarantor" means Thomas Klink or PPSI and "Guarantors" means both Thomas Klink
and PPSI.
 
(c)           The defined term "Loan Amount" in Article I of the Loan Agreement
is amended in its entirety to read as follows:
 
"Loan Amount" means $6,000,000 plus the outstanding balance of the Term Note.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           The defined term "Qualified Inventory" in Article I of the Loan
Agreement is amended by inserting the phrase "and work-in-process" after the
phrase "office supplies" in the first sentence therein.
 
(e)           Section 2.1.1 of the Loan Agreement is amended by (i) deleting the
phrase "Five Million Dollars ($5,000,000)" in the first sentence therein and
inserting "Six Million Dollars ($6,000,000)" in its place and (ii) deleting the
date "October 31, 2011" in the last sentence thereof and inserting "October 31,
2012" in its place.
 
(f)           Section 2.2 of the Loan Agreement is amended by deleting the last
two sentences therein and inserting the following in their place:
 
Borrower promises to pay to Bank the outstanding principal and accrued interest
and unpaid interest under the Term Note as of the date of the Seventh Amendment
as follows:
 
(1)           a single payment of principal and interest in the amount of
$72,023.90 on November 1, 2011,
 
(2)           payments of principal and interest in the amount of $38,202.83
each on December 1, 2011 and January 1, 2012,
 
(3)           monthly payments of principal and interest in the amount of
$23,178.31 each, commencing on February 1, 2012 and on the first day of each
month thereafter, and
 
(4)           a final payment of all outstanding principal and accrued but
unpaid interest on October 31, 2012.
 
Borrower and Bank acknowledge that, as of November 14, 2011, the outstanding
principal balance of the Term Note (after taking into account the prepayment of
the Term Note on November 14, 2011 as referenced in the Seventh Amendment) will
be $1,962,296.22.
 
(g)           Section 2.3.1 of the Loan Agreement is amended in its entirety to
read as follows:
 
2.3.1           Interest Rate on the  Revolving Note.  The interest rate
hereunder on the Revolving Note shall be equal to the Reference Rate plus 2.0%
per annum, changing as and when the Reference Rate changes.  As of the date of
the Seventh Amendment, the Reference Rate is 3.25%.  Bank will advise Borrower
of the then-current Reference Rate upon Borrower's request.
 
 
2

--------------------------------------------------------------------------------

 
 
(h)           Section 2.3.2 of the Loan Agreement is amended in its entirety to
read as follows:
 
2.3.2           Interest Rate on the  Term Note.  The interest rate hereunder on
the Term Note shall Six and 00/100 percentage points (6.0%) per annum.
 
(i)           Section 2.6 of the Loan Agreement is amended by deleting the
amount "$5,000,000" in the first sentence therein and inserting "$6,000,000" in
its place.
 
(j)           Section 5.1.1 of the Loan Agreement is amended in its entirety to
read as follows:
 
5.1.1           Within ninety (90) days after the end of each fiscal year of
PPSI, a balance sheet of PPSI as of the close of such fiscal year and related
statements of earnings, retained earnings and statements of cash flows for such
year, each with comparative figures for the preceding fiscal year, all in
reasonable detail satisfactory to the Bank, prepared in accordance with GAAP,
audited by PPSI's current accountants or by independent certified public
accountants reasonably satisfactory to Bank.  Such statements shall be prepared
on a consolidated and consolidating basis for PPSI and its subsidiaries, and
shall include separate statements for Borrower prepared on a consolidated and
consolidating basis for only Borrower and Nexus Mexico.
 
(k)           Section 5.1.5 of the Loan Agreement is amended in its entirety to
read as follows:
 
5.1.5           Upon receipt by PPSI or Borrower, copies of all management
letters and detailed reports submitted to PPSI or Borrower by independent
accountants.
 
(l)           Section 5.1.6 of the Loan Agreement is amended in its entirety to
read as follows:
 
5.1.6           On or before April 1 of each year, an updated personal financial
statement of Thomas Klink.
 
(m)           Section 5.1.8 of the Loan Agreement is amended its entirety to
read as follows:
 
5.1.8           Annual income tax returns of Thomas Klink within fifteen (15)
days after the date on which such returns are required to be filed, including
any extensions received for the filing of the tax returns.
 
 
3

--------------------------------------------------------------------------------

 
 
(n)           Section 5.21 of the Loan Agreement is amended in its entirety to
read as follows:
 
5.21           Tangible Net Worth Plus Subordinated Debt Plus Deferred
Tax.  Borrower shall achieve, as of the following dates, a Tangible Net Worth
plus indebtedness contractually subordinated to Bank in a manner satisfactory to
Bank plus deferred income tax (calculated in accordance with Financial
Accounting Standards Board, Statement of Financial Accounting Standards No. 109)
of not less than the following amounts:
 
Date
Amount
   
September 30, 2011
($3,400,000)
December 31, 2011
($1,500,000)
March 31, 2012
($1,000,000)
June 30, 2012 and each
 
  fiscal quarter-end
 
  thereafter
($750,000)

 
(o)           Section 5.25 of the Loan Agreement is amended in its entirety to
read as follows:
 
5.25           Management.  Borrower shall continue to retain Thomas Klink as
President of Borrower, pursuant to the terms of the Employment Agreement entered
into concurrently with the Merger Agreement, and Thomas Klink shall continue to
be responsible for overseeing the management of Borrower.
 
(p)           Section 5.26 of the Loan Agreement is created to read as follows:
 
5.26           Additional Subordinated Debt.  During the period from the day
after the date of the Seventh Amendment to January 31, 2012, Borrower shall
cause PPSI to make additional loans to Borrower (which loans shall be
contractually subordinated to Bank in a manner satisfactory to Bank) in an
aggregate amount equal to $750,000; and Borrower shall promptly apply the
proceeds of such loans to prepayment of the Term Note.
 
 
4

--------------------------------------------------------------------------------

 
 
(q)           Section 5.27 of the Loan Agreement is created to read as follows:
 
5.27           Field Audit.  Borrower shall cooperate with Lender's conducting a
field audit examination (at Borrower's expense) of Borrower's assets,
liabilities, books and records at a time to be determined by the Lender after
April 1, 2012.
 
(r)           Section 5.28 of the Loan Agreement is created to read as follows:
 
5.28           Collateral Locations.  Borrower shall obtain, within 30 days
after the date of the Seventh Amendment, landlord consent and waivers or similar
collateral letters, to the extent not previously furnished to Bank, for each
Collateral location not owned by Borrower.
 
(s)           Section 6.1.5 of the Loan Agreement is amended in its entirety to
read as follows:
 
6.1.5           Indebtedness owing to PPSI, provided that any such Indebtedness
shall be contractually subordinated to Bank in a manner satisfactory to
Bank.  Bank acknowledges that PPSI is not obligated to make advances whatsoever
to Borrower other than the PPSI Advance, the $250,000 loan made to the Borrower
on the date of the Seventh Amendment and the loans referenced in Section 5.26
hereof.
 
(t)           Schedule 4.3 attached hereto shall be deemed an exhibit to the
Loan Agreement and shall replace its predecessor thereto.
 
(u)           Exhibit A attached hereto shall be deemed an exhibit to the Loan
Agreement and shall replace its predecessor thereto.
 
(v)           Exhibit D attached hereto shall be deemed an exhibit to the Loan
Agreement and shall replace its predecessor thereto.
 
3.           Closing Conditions.  This Amendment shall become effective upon the
execution and delivery by Borrower and Bank of this Amendment and receipt by
Bank of:
 
(a)            prepayment by Borrower of the Term Note in an amount equal to
$250,000, funded from the proceeds of an additional loan from PPSI to Borrower
(which loan shall be contractually subordinated to Bank in a manner satisfactory
to Bank);
 
(b)            a guaranty, duly executed by PPSI;
 
(c)            a reaffirmation of subordination agreement, duly executed by
PPSI;
 
 
5

--------------------------------------------------------------------------------

 
 
(d)            a reaffirmation of guaranty, duly executed by Thomas Klink;
 
(e)            a collateral pledge of Thomas Klink's equity interests in PPSI,
including warrants, together with the original stock certificate, warrant and
blank stock powers and assignments, as applicable, duly executed by Thomas
Klink, securing indebtedness of TAC Management, LLC to Bank (in connection with
such collateral pledge, Bank shall release the collateral pledge of such equity
interests as collateral for the Obligations);
 
(f)            a collateral assignment of Borrower's rights under and a
subordination of payments due under an equipment lease between Borrower and
Bemag Transformer Inc., duly executed by Borrower and Bemag Transformer Inc.;
 
(g)           searches of the appropriate public offices demonstrating that no
lien is of record affecting Borrower or its properties, except Authorized
Security Interests;
 
(h)           an updated Schedule 4.3 to the Loan Agreement;
 
(i)           evidence that the life insurance policy referenced in Section 5.24
of the Loan Agreement remains in full force and effect, subject to Bank's first
priority lien thereon;
 
(j)           copies, certified by duly authorized representatives of Borrower
and PPSI to be true and correct and in full force and effect on the date hereof,
of (i) the charter documents of such entity; (ii) resolutions of such entity
authorizing the issuance, execution and delivery of the Loan Documents to which
such entity is a party; and (iii) a statement containing the names and titles of
the representatives of such entity authorized to sign such Loan Documents,
together with true signatures of such persons;
 
(k)           a legal opinion of PPSI's counsel; and
 
(l)           the replacement Revolving Note, in the form attached hereto as
Exhibit A, duly executed by Borrower; and all proceedings taken in connection
with the transactions contemplated by this Amendment, and all instruments,
authorizations and other documents applicable thereto, shall be reasonably
satisfactory to Bank.
 
4.           No Waiver.  Borrower agrees that nothing contained herein shall be
construed by Borrower as a waiver by Bank of Borrower's compliance with any
representation, warranty or covenant contained in the Loan Agreement and that no
waiver of any provision of the Loan Agreement by Bank has occurred.  Borrower
further agrees that nothing contained herein shall impair the right of Bank to
require strict performance by Borrower of the Loan Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
5.           Representations and Warranties.  Borrower represents and warrants
to Bank that:
 
(a)           The execution and delivery of this Amendment and the other Loan
Documents referenced herein is within its corporate power, has been duly
authorized by proper corporate action on the part of Borrower, is not in
violation of any existing law, rule or regulation of any governmental agency or
authority, any order or decision of any court, the charter documents of Borrower
or the terms of any agreement, restriction or undertaking to which Borrower is a
party or by which it is bound, and do not require the approval or consent of any
governmental body, agency or authority or any other person or entity; and
 
(b)           The representations and warranties of Borrower contained in the
Loan Documents are true and correct in all material respects as of the date of
this Amendment (except to the extent that such representations and warranties
specifically refer only to another date).
 
6.           Costs and Expenses.  Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses paid or incurred by Bank in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all documents, instruments and agreements related hereto and
thereto, including the reasonable fees and expenses of Bank's counsel.
 
7.           Full Force and Effect.  The Loan Agreement, except as otherwise
expressly amended hereby, remains in full force and effect.
 
8.           Execution in Counterparts.  This Amendment may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.
 
[remainder of page intentionally left blank]
 
 
7

--------------------------------------------------------------------------------

 
 
9.           Facsimile Signatures.  Facsimile copies of any party's signature
hereto shall be deemed effective execution of this Amendment by such party.
 
 

 
JEFFERSON ELECTRIC, INC.
                 
 
BY
/s/ Thomas Klink      
Its President
                   
JOHNSON BANK
                   
BY  
/s/ Robert Bell      
Its Senior Vice President
 

 
 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.3
 
Locations of Collateral
 
[attached hereto]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Revolving Note
 
REVOLVING NOTE
 
$6,000,000.00
   
Milwaukee, Wisconsin
October 31, 2011

 
FOR VALUE RECEIVED, on or before the date specified in Section 2.1.1 of the Loan
Agreement (as defined below) as the date final payment of all outstanding
principal and accrued interest on this Note is due, the undersigned, JEFFERSON
ELECTRIC, INC., a Delaware corporation, promises to pay to the order of JOHNSON
BANK (the "Bank") the principal sum of Six Million and 00/100 Dollars
($6,000,000.00), or such lesser amount as is shown to be outstanding according
to the records of the Bank, together with interest on the principal balance
outstanding from time to time at such rates and payable at such times as set
forth in the Loan Agreement.
 
Payments of both principal and interest are to be made in immediately available
funds in lawful currency of the United States of America at the office of the
Bank, 333 East Wisconsin Avenue, Milwaukee, Wisconsin 53202, or such other place
as the holder hereof shall designate to the undersigned in writing.
 
This Note is the Revolving Note issued pursuant to a Loan and Security Agreement
dated as of January 2, 2008, as amended to date (as so amended, the "Loan
Agreement"), between the undersigned and the Bank, to which Loan Agreement
reference is made for rights and obligations as to prepayment and acceleration
of maturity.  This Note replaces that certain Revolving Note in the stated
principal amount of $5,000,000 dated December 3, 2008 from the undersigned and
payable to the Bank, and the undersigned acknowledges that the indebtedness
evidenced thereby has not been extinguished and that no novation has occurred.
 
The undersigned agrees to pay all costs of collection, including reasonable
attorneys' fees.
 
 
JEFFERSON ELECTRIC, INC.
 
BY_____________________________
Its__________________________
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Form of Borrowing Base Report
 
TO: Johnson Bank
 
Pursuant to a Loan and Security Agreement between you and the undersigned dated
January 2, 2008, as amended, which defines terms used herein, the undersigned
certifies that as of this date:
 
1.
INVENTORY (loan ratio based on Qualified Inventory without Excluded Mexican
Inventory)
           
Loan Percentage
Gross Value*
Loan Value
               
A.
(1)
Qualified Raw Material
50%
$__________
$__________
   
(2)
Qualified Finished Goods
50%
$__________
$__________
         
B.
The loan value of Qualified Inventory is:
$__________
   
2.
ACCOUNTS (loan ratio based on Qualified Accounts)
             
A.
(1)
Total Accounts
$__________
     
(2)
Less Unqualified Accounts
$__________
     
(3)
Qualified Accounts
$__________
           
B.
The loan value of Qualified Accounts at 80% is:
$__________
       
3.
BORROWING BASE (1B+2B)
$__________
         
4.
REVOLVING LOANS
             
A.
The outstanding balance on the Revolving Note is:
$__________
   
B.
The amount, if any, of additional loans now applied for is:
$__________
   
C.
After such additional loans, the total on the Revolving Note
   
will be:
$__________
     
5.
FORMULA USING BORROWING BASE (3-4C)
$__________
   
6.
If the total on line 5 is negative an Event of
 
Default has occurred.  Based on the above, an
 
Event of Default ________ (has/has not) occurred.
 
Thomas Klink hereby certifies that the information contained in this report is
true and correct and by electronically transmitting this report to Johnson Bank
he intends that such action constitutes his signature and that Johnson Bank may
rely upon it as if and to the same extent as though he had originally signed
such report.
                         
Thomas Klink
 
*In the case of Inventory, at cost or wholesale market value, whichever is
lower.

 
 